DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Frederiksson et al. (US 2005/0260493).
Regarding claim 1, Frederiksson et al. discloses in Figs 1-11, an electricity storage module comprising: a laminate (Figs 4, 5, 7) including a plurality of bipolar electrodes (refs 10) that are laminated (Figs 4, 5, 7), each of the bipolar electrodes (refs 10) including an electrode plate (ref 11), a positive electrode (ref 13) provided on a first surface (Fig 1, bottom) of the electrode plate (ref 11), and a negative electrode (ref 12) provided on a second surface (Fig 1, top) of the electrode plate (ref 11); a frame body 

Regarding claim 3, Frederiksson et al. discloses all of the claim limitations as set forth above and also discloses the lower end (Fig 4) of the exhaust port (opening of ref 25, Fig 4, [0049]) is positioned above a center (Fig 4) of the pressure regulating valve (ref 25) in a vertical direction (external structure of ref 25 depicted in Fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Frederiksson et al. (US 2005/0260493) as applied to claim 1 above, and further in view of Nishino et al. (US 2009/0208820).
Regarding claims 2 and 4, Frederiksson et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a volume of the space portion is higher than or equal to a volume of the electrolytic solution accommodated in one of the internal spaces, and a plurality of exhaust ports for exhausting the gas to the external space are provided in the pressure regulating valve, the communication space communicates with the exhaust ports, and the communication space includes the space portion positioned below a lower end that is positioned on a lowermost side among lower ends of the exhaust ports.
Nishino et al. discloses in Figs 1-6, a battery ([0001]) including an electrode group (ref 3) within a casing (ref 4) and cover (ref 1).  A pressure valve (ref 11) includes a space (depicted in Fig 3) above the electrode group (ref 3) and containing a plate (ref 2) containing a plurality of holes (refs 5a, 5b, Figs 1-2) acting as gas exhaust ports ([0019]-[0021], [0060]) to exhaust gas through the pressure valve (ref 11).  This configuration enhances the gas exhausting and safety and structural integrity of the battery ([0019]-[0021], [0060]).
Nishino et al. and Frederiksson et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve and exhaust port structure of Nishino et al. into the valve structure of Frederiksson et al. to enhance gas exhausting and safety and structural integrity of the battery.  Further, incorporating the structure of Nishino et al. into Frederiksson et al. results in a volume of a space portion of the valve structure being greater than electrolyte contained in spaces between cells of the structure of Frederiksson et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725